Matter of Watkins v Town of N. E. Zoning Bd. of Appeals (2016 NY Slip Op 00987)





Matter of Watkins v Town of N. E. Zoning Bd. of Appeals


2016 NY Slip Op 00987


Decided on February 10, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
L. PRISCILLA HALL
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


2014-01420
 (Index No. 5863/13)

[*1]In the Matter of Brian Richard Watkins, appellant,
vTown of North East Zoning Board of Appeals, et al., respondents.


Teahan & Constantino, LLP, Poughkeepsie, NY (Richard I. Cantor of counsel), for appellant.
Rodenhausen Chale, LLP, Rhinebeck, NY (George A. Rodenhausen and Victoria L. Polidoro of counsel), for respondent Town of North East Zoning Board of Appeals.
Grant & Lyons, LLP, Rhinecliff, NY (John F. Lyons and Kimberly A. Garrison of counsel), for respondents Watershed Center, Inc., and Mt. Riga Farm, LLC.

DECISION & ORDER
In a proceeding pursuant to CPLR article 78 to review a determination of the Town of North East Zoning Board of Appeals dated August 27, 2013, that, under the Zoning Law of the Town of North East, an "educational center" is permitted to include housing and dining facilities, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Sproat, J.), dated January 3, 2014, which denied the petition and dismissed the proceeding.
ORDERED that the judgment is affirmed, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
Generally, "a zoning board's interpretation of its zoning ordinance is entitled to great deference and will not be overturned by the courts unless unreasonable or irrational" (Matter of Green 2009, Inc. v Weiss, 114 AD3d 788, 788; see Matter of Toys R Us v Silva, 89 NY2d 411, 418-419; Matter of Henderson v Zoning Bd. of Appeals, 72 AD3d 684, 685). " [W]here the statutory language is clear and unambiguous, the court should construe it so as to give effect to the plain meaning of the words used'" (Matter of Raritan Dev. Corp. v Silva, 91 NY2d 98, 107 [emphasis omitted], quoting Patrolmen's Benevolent Assn. of City of N.Y. v City of New York, 41 NY2d 205, 208). Here, pursuant to the plain meaning of the language of sections 98-5 and 98-33 of the Zoning Law of the Town of North East, it is permissible for an "educational center" to include housing and dining facilities. Accordingly, the Supreme Court properly denied the petition and dismissed the proceeding.
MASTRO, J.P., HALL, MALTESE and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court